Citation Nr: 1757285	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen a previously denied claim for service connection for a left knee disability and if so, whether service connection is warranted.  

2.  Whether new and material evidence was received to reopen a previously denied claim for service connection for a right knee disability and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2012 and November 2012 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in August 2016.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed decision of February 2008, the RO denied service connection for left and right knee arthritis; this decision is final.

2.  The evidence added to the record since the February 2008 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for left and right knee disabilities.  


CONCLUSIONS OF LAW

1.  Subsequent to the final February 2008 rating decision, new and material evidence has been presented to reopen the claim of service connection for a left knee disability.  38 U.S.C. §§ 1110, 1131, 5108, 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.156(a) (2017).

2.  Subsequent to the final February 2008 rating decision, new and material evidence has been presented to reopen the claim of service connection for a right knee disability.  38 U.S.C. §§ 1110, 1131, 5108, 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159 (2017).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  


Analysis

Because the RO previously denied the Veteran's claims seeking entitlement to service connection for a left knee disability and a right knee disability in a February 2008 rating decision and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C. §§ 7104(b), 7105(c) (2012) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In February 2008, the RO denied service connection for left and right knee disabilities, finding that, the Veteran was not treated for her left knee in service, there was no link between the current left knee problems and service, and the VA physician said it was less likely than not that her problems in service caused her current right knee problems.  The Board finds that the newly received evidence after the February 2008 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of lay statements and testimony of a continuity of knee symptoms since service and left knee symptoms secondary to the right knee as well as an August 2012 VA treatment report indicating current right knee problems are related to the Veteran's active service.  Accordingly, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for left and right knee disabilities.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303 (2017).  Therefore, this claim is reopened.  


ORDER

New and material evidence having been received; the claim of service connection for service connection for a left knee disability is reopened, and granted to this extent only.  

New and material evidence having been received, the claim of service connection for service connection for a left knee disability is reopened, and granted to this extent only.  


REMAND

In the December 2007 VA examination and opinion, the VA examiner found it was less likely than not that the Veteran's current condition was caused by her running/marching in service, rather than the natural course.  However, the examiner did not address the Veteran's lay statements regarding a continuity of knee symptoms since service.  In addition, the Veteran has since provided statements and testimony regarding right and left knee problems in service, since service and indicating that her left knee disability may be related to her right knee disability.  See August 2016 video conference hearing transcript, notice of disagreement (NOD) dated November 2012 and lay statements dated July 2007 and October 2012.  Moreover, an August 2012 VA outpatient treatment report indicates that the Veteran's right knee disability may be due to her active service, however, it is unclear whether the VA physician professed his own opinion or was reiterating the Veteran's reported history.  Therefore, the claims for entitlement to service connection for a left knee disability and right knee disability must be remanded to afford the Veteran a VA examination and opinion regarding this matter.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding pertinent VA and private medical records the Veteran adequately identifies.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination to determine the nature and etiology of the knee disabilities.  The Veteran's electronic claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  

All clinically-indicated diagnostic testing, including x-rays, should be performed.

The examiner is asked to review and comment on the following evidence:

(1) the service treatment records (STRs) demonstrating treatment for the right knee on several occasions in March 1983, April 1984, January 1985 and March 1985; AND

(2) the Veteran's lay statements and testimony regarding a continuity of knee symptoms since service and indicating the left knee is secondary to the right knee noted in July 2007, October 2012 statements, the November 2012 NOD, and her August 2016 video conference hearing testimony.  

The examiner is then asked to answer the following:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that a left and/or right knee disability was incurred during the Veteran's active service, arthritis was manifested within a year of her separation from active service, or was otherwise caused by the Veteran's military service.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability was caused OR aggravated by her right knee disability.  

It is essential the examiner provide explanatory rationale for opinions on these determinative issues, citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claims of service connection for left and right knee disabilities in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




